84260: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13669: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84260


Short Caption:THE HEIGHTS OF SUMMERLIN, LLC VS. DIST. CT. (DRAVES)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A831042Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerThe Heights of Summerlin, LLCMargaret C. Christopher
							(Messner Reeves LLP)
						Derek K. Linford
							(Messner Reeves LLP)
						David J. Mortensen
							(Messner Reeves LLP)
						


Real Party in InterestRobert StrongSteven M. Burris
							(Burris & Thomas)
						


Real Party in InterestSusan DravesSteven M. Burris
							(Burris & Thomas)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentVeronica Barisich





Docket Entries


DateTypeDescriptionPending?Document


02/22/2022Filing FeeFiling fee paid. E-Payment $250.00 from Margaret C. Christopher. (SC)


02/22/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)22-05617




02/22/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-05619




02/22/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-05620




02/22/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-05621




02/22/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-05622




04/29/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment."  RP/EC/MG  (SC)22-13669




05/25/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-16571




05/25/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View